DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  Claims 1 and 15 recite the term “oxigenation” which is a misspelling of the word “oxygenation.”   Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
multitude of elements for breaking up and diverting in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 2-3 and 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests removing the relative term from claims 2-3 and 8.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 depends upon claim 10. However, claim 12 does not further limit any of the structural elements in claim 10 or claim 1, upon which claim 10 depends. It appears that claim 12 should depend on claim 11 since, claim 11 contains limitations for the length of the pipe. Examiner suggests changing the dependency of claim 12 to depend on claim 11.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,646,834. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions of both the Patent and Application are obvious variants.

U.S. Patent No. 10,646,834
Appl. No. 16/850,857
A wine aerating device, comprising: a funnel-shaped container comprising a bottom that is provided with an outlet aperture having a predetermined size, wherein said funnel-shaped container is at least partially filled with a multitude of substantially spherical elements for breaking up and diverting a flow of wine streaming from the top to the bottom of said funnel-shaped container, each of said substantially spherical elements having a size significantly smaller than the size of said outlet aperture, and wherein a non-spherical element having a size greater than the size of said outlet aperture is placed upon said outlet aperture in order to partially block it, thereby preventing said spherical or nearly-spherical elements to pass through said outlet aperture while allowing the passage of wine through said outlet aperture and increasing the wine's turbulent motion and oxygenation while coming out of said funnel-shaped container.
A wine aerating device, comprising: a container comprising a bottom that is provided with an outlet aperture having a predetermined size, wherein said container is at least partially filled with a multitude of elements for breaking up and diverting a flow of wine streaming from the top to the bottom of said container, each of said elements having a size at least equal to said predetermined size of said outlet aperture, said size thereby preventing said multitude of elements from passing through said outlet aperture while allowing the passage of wine through said outlet aperture and increasing the wine's turbulent motion and oxigenation while coming out of said container.



Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,646,834 in view of Moore et al (US 2005/0205609). 
U.S. Patent No. 10,646,834 teaches all the limitations of claim 15 but does not teach an element capture piece positioned at the outlet aperture, wherein said element capture piece comprises at least one hole having a hole size that is at most equal to a size of a smallest of the multitude of elements, said hole size thereby preventing said multitude of elements from passing through said outlet aperture while allowing the passage of wine through said outlet aperture and increasing the wine's turbulent motion and oxigenation while coming out of said container. 
Nonetheless, Moore teaches an element capture piece (Fig. 4 #17 nozzle); positioned at the outlet aperture, wherein said element capture piece (Fig. 4 #17 nozzle) comprises at least one hole having a hole size that is at most equal to a size of a smallest of the multitude of elements, said hole size thereby preventing said multitude of elements from passing through said outlet aperture while allowing the passage of wine through said outlet aperture and increasing the wine's turbulent motion and oxigenation while coming out of said container (Examiner considers this limitation to be the intended use of the element capture piece. Examiner considers the element capture piece of Moore containing a hole which is sized, capable of preventing a multitude of elements from passing through said outlet aperture since a size of the elements are not specified.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wine aerating device of U.S. Patent No. 10,646,834 by incorporating the nozzle of Moore for the purpose of controlling the flow of wine dispensed from the decanter.

Allowable Subject Matter
Claims 2-14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.

For independent claim 1:
The claimed invention is a wine aeration device, comprising: a container, a multitude of elements for breaking up and diverting a flow of wine streaming from the top to the bottom of said container, each of said elements having a size at least equal to said predetermined size of said outlet aperture, said size thereby preventing said multitude of elements from passing through said outlet aperture while allowing the passage of wine through said outlet aperture.
The closest prior art would be Moore et al (US 2005/0205609). Moore teaches a container, one element for breaking up and diverting a flow of wine streaming from the top to the bottom of said container. Moore does not teach or suggest a multitude of elements for breaking up and diverting a flow of wine.
The second closest prior art would be Spiegel et al (US 2003/0168754). Spiegel teaches mixing elements. However, Examiner finds no motivation to combine Moore and Spiegel, since Moore does not suggest that such a modification is possible. Such a combination could only be made with the benefit of hindsight reasoning.

For independent claim 15:
The claimed invention is a wine aeration device, comprising: a container, a multitude of elements for breaking up and diverting a flow of wine streaming from the top to the bottom of said container, each of said elements having a size at least equal to said predetermined size of said outlet aperture, said size thereby preventing said multitude of elements from passing through said outlet aperture while allowing the passage of wine through said outlet aperture and an element capture piece.
The closest prior art would be Moore et al (US 2005/0205609). Moore teaches a container, one element for breaking up and diverting a flow of wine streaming from the top to the bottom of said container, and an element capture piece. However, Moore does not teach or suggest a multitude of elements for breaking up and diverting a flow of wine.
The second closest prior art would be Spiegel et al (US 2003/0168754). Spiegel teaches mixing elements. However, Examiner finds no motivation to combine Moore and Spiegel, since Moore does not suggest that such a modification is possible. Such a combination could only be made with the benefit of hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761